Citation Nr: 0422588	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for asthma, also claimed as 
an undiagnosed illness manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 1975 
in the United States Coast Guard and from December 1990 to 
January 1992 in the United States Army National Guard.  He 
served on active duty in the Southwest Asia theater of 
operations during Operation Desert Shield/Desert Storm from 
January to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Review of the claims file reflects that the veteran had also 
perfected appeals as to the RO's denial of service connection 
for muscle tension headaches and fatigue.  In an April 2003 
rating decision, the RO granted service connection for 
fatigue in connection with his service-connected post-
traumatic stress disorder (PTSD).  In addition, the RO 
granted service connection for muscle tension headaches 
associated with PTSD with chronic fatigue.  These actions are 
a full grant of the benefits sought on appeal with respect to 
these issues.  As there is no jurisdiction-conferring notice 
of disagreement as to the down-stream elements of effective 
date or compensation level, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

With respect to the granting of service connection for 
fatigue in connection with the veteran's service-connected 
PTSD, the Board wishes to point out to the RO that the 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  However, the provisions of 38 C.F.R. § 4.14 do not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) held in Esteban v. Brown, 6 Vet. App. 
259 (1994), that if the symptoms for any one condition are 
not duplicative or overlapping with the symptoms of the other 
conditions, separate ratings are appropriate.

This case was previously before the Board and was remanded to 
the RO in November 2000, August 2001, and September 2003.  
Upon review of the claims file, the Board finds that the 
development described below must be accomplished prior to 
further adjudication by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case was remanded by the Board in August 2001 for 
additional development, to include affording the veteran a VA 
examination to determine the nature and etiology of his 
claimed Persian Gulf-related undiagnosed illness, manifested 
by shortness of breath, headaches, and fatigue.  
Specifically, the examiner was requested to provide a 
diagnosis for each claimed condition, if possible, and an 
opinion concerning the etiology of any fatigue, headaches, or 
respiratory symptoms to include the likelihood that each 
condition had its onset in or is otherwise related to the 
veteran's period of active service.  In addition, the 
examiner was requested to attempt to reconcile the disparate 
conclusions set forth in the record regarding the etiology of 
the claimed conditions.  

Accordingly, the veteran was afforded a VA general medical 
examination in March 2003.  This examination report includes 
an opinion that the veteran has diagnosed medical conditions, 
to include asthma/reactive airway disease, which are a result 
of in-service activities or related to his service-connected 
PTSD.  However, although the examiner states that there are 
ample records to corroborate this opinion, there is no 
discussion of the disparate conclusions regarding the 
etiology of the claimed conditions set forth in the record.  

It is noted that, under the Veterans Claims Assistance Act of 
2000 (VCAA), the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Accordingly, in view of the inadequate 
compliance with the Board's prior development instructions, 
this case must be remanded to the RO for further action.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims has determined that a remand 
by the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue to the veteran a 
letter informing him of the enactment of 
the VCAA and explaining its provisions, 
and should assure that the correspondence 
complies with all VCAA notice and 
assistance requirements, under 
38 U.S.C.A. §§ 5102, 5103, 5103A, as well 
as any other controlling legal authority.  
The veteran should specifically be 
informed of (1) the information and 
evidence not of record that is necessary 
to substantiate his 38 U.S.C.A. § 1151 
claim; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
the veteran should be requested to 
provide any evidence in his possession 
which is pertinent to the claim.

2.  The veteran's claims file should be 
reviewed by an appropriate VA physician 
for an opinion as to whether it is as 
likely as not that the veteran's 
diagnosed asthma/reactive airway disease 
was incurred as a result of his period of 
active duty in the Southwest Asia theater 
of operations during Operation Desert 
Shield/Desert Storm or as a result of 
this service-connected PTSD.  The 
examiner should reconcile any opinions 
contained in the evidence of record and 
provide a complete rationale.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




